          Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 1 of 20

                                                                                               u.5.0l3TnicI c0uitT
                                                                                             OISTRICT OF VEftHOHT
                                                                                                         FiLitl
                              I'MTED STATES DISTRICT COI'RT
                                     DISTRICT OFVERMONT                                     tm0 APfi      2l      AH     O:56
NILAY KAMAL PATEL             and RACHEL A.                                        Case   No.
GLADSTONE,

      Plaintiffs,
                                                                                  z'. ZA Cit- bl
vs.

UNTVERSITY OF VERMONT AND STATE
AGRICULTTJRAL COLLEGE,

      Defendant.
                                                     I

           CLASS ACTION COMPLAINT AIID DEMAND FORJT]RY TRIAL

                                     TABLE OF'CONTENTS

                                                                                                                    2

       A.   Defendant Failed to Refund Partial Tuition: The Difference in Value of
            Online Education vs. Live In-Person Instruction in Brick and Mortar
            Classrooms     .......                                          ........................... 7

       B.   Defendant Failed to Refund Pro-Rated On-Campus Housing Costs ........................ 7

       C.   Defendant Failed to Refirnd Pro-Rated Meal Costs.................................................. 8

       D.   Defendant Failed to Refund Other Fees..................                                      ...........8

CLASS REPRESENTATION ALLEGATIONS ...........

COUNTI:             Breach of Contact (Plaintiffs and Other Members of the Tuition Class) ....... 12

COUNTII:            Breach of Contact (Plaintiffs and Other Merrbers of the On-Campus
                    Housing   Class)................                                   ............................ 13

COUNTIII:           Breach of Contact (Plaintiffs and Other Members of the Meal and Fee
                    Classes)  ............                                         ................. 15

COUNTIV:            Unjust Enrichment (Plaintiffs and Other Members of the Tuition Class) ......                  l6
COUNTV:             Unjust Enrichment (Plaintiffs and Other Members of the On-Campus
                    Housing   Class)................                        ............................ 17



                                              IGe   L€gil, P.,L
            20 poRTSMOUTH AVE. SUrTE I, NO. 225, S'IRATTTAM, NH 038t5 . TELEPHONE (603) 242.1503
             Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 2 of 20




COUNT    VI:         Unjust Enrichment (Plaintiffs and Other Members of the Meal and Fee
                  ............
                     Classes)                                                      ................. 18

REQLJEST FOR RELIEF............                                                            ................... 18

DEMANDFORruRYTRIAL                                                                       .........,............ 19



                                     GEITERAL ALLEGATIONS

l.     Introduction

        1.   Plaintiffs, NILAY KAMAL PATEL and RACHEL A. GLADSTONE, individually and

ou behalf of all others similarly situated ("the Putative Class"), bring this class action lawsuit

against University ofVermont and State Agricultural College ('Defendant" or          "UVM')       to demand

remediation of the Defendants' refusal to provide restitution for tuitioD, housing, meals, fees, and

other applicable costs after the Plaintiffs and similarly situated students were denied services from

UVM due to the Novel Coronavirus Disease of 2019 C'COVID- 19") pandemic.

       2.    As a result of this refusal, the Plaintiffs and similaf,ly situated students lost the benefits

ofin-person instructioq housing, meals, and student activities for which they had already paid for

an entire semester. Plaintiffs and   similarly situated students seek refunds of the amounts they paid

on a pro-rata basis as well as other damages to be elaborated on herein.

       3.    Specifically, as set forth more fi.rlly below, Plaintiffs and the Putative Class members

contracted with Defendant for certain services and paid for those services in the fomr of tuition

and other fees.

       4.    As a result of the partial closure of Defendanfs facility, Defendant has not delivered

the services for which the Plaintiffs and the Putative Class conhacted and paid. Nor has the

Defendant fully reflnded the money for these undelivered services.




                                                     2
             Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 3 of 20




        5.    As a resul! the Plaintiffs and the Putative Class are entitled to a refirnd of aII or part   of

the tuition and fees for which Defendant has been unable to provide the contracted for services,

facilities, access and/or opportunities.

II.     Parties

        6.    The Plaintiffs,   NILAY KAMAL PATEL, is an individual         and a resident and citizen     of

the United Kingdom.

        7.    The Plaintiffs, RACHEL A. GLADSTONE, is an individual and a resident and citizen

of the state of New York.

        8.    The Defendant University of Vermont and State Agricultural College           ("UVM') is an

institution for providing public higher education and is a non-profit corporation located in

Burlington, Vermont. lfVM's documents of creation specifr that the school is fomred as a body

corporate with the power to sue and be sued.

IIL     Jurisdiction and Venue

        9.    This Court has jurisdiction over this action pursuant to the Class Action Faimess Act

('CAFA"),28 U.S.C. $ 1332(d), because at least one class member is of diverse citizenship from

one Defendant, there are thought to be more than 100 Class members, and the aggregate amount

in controversy exceeds $5 million, exclusive of interest and costs.

        10.   This Court has personal jurisdiction over Defendant because Defendant conducts

business in Vermont and has suffrcient minimum contacts with Vermont.

        11. Venue is proper in this District pursuant to 28 U.S.C.     l39l(bx1)     and (c)(2) because the

Defendant resides (conducts business) and is subject to personal jurisdiction in this District.

        12.   Altematively, venue is proper in this District pursuant to 28 U.S.C. l39l(b)(2) because

a substantial part   of the events or omissions giving rise to the claim occurred, or a substantial

part ofproperty that is the subject ofthe action is situate4 in this       Distict

                                                      J
             Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 4 of 20



IV.       Phirtitrs and Other Clrss Members Paid the Cost of Tuition, on-Campus Ilousing
          Meals and/or Fees for the Semester of Spring 2020

          13. Plaintiffs and Class members are individuals who paid either or any combination of the

cost of   tuitioq   on-campus housing, meals, and/or fees for   UVM's sernester in Spring of 2020.

          14. Spring s€mester classes at     IJVM began on January 13,2020. Final exams for the

semester are scheduled       to end on or around May 8,202O. Prior to the COVID-l9 outbreak,

studeots were scheduled to move out of their residences on May 9, 2020; because of the       COVID-

19 outbreak, the students were required to move out in the middle of March.

          15.   Plaintiffs and the Class members paid the cost of tuition, on-campus housing, meals,

and fees for the semester in Spring      of2020.

          16. This year's   (for 12-19 credit houn the 2019-202O academic year) cost of tuition at

LIVM is $16,392 for an in-state resident and starts at $41,280 for an out-of-state resident. Avetage

room and board costs at      lrVM for   the year arc $13,354.

          17.   Tuition figures described in the above paragraphs are provided by way of example;

total damage amounts - which may include other fees not listed herein        - will be proven at tial.
There are also fees which are not included in the cost of tuitiorU which are separately discussed

above and throughout this Complaint.

          18.   In exchange for these fees, UVM promised different leaming environments, only a

small fraction of which was online.

          19. The   WM    Office of Registar, Schedule of Courses, Course Catalogue clearly indicates

what a student is contracting for when he or she signs up for a course. The Schedule of Courses

has section descriptions, including credit hours, prerequisites, location, and instructional method"

such as "Lecture" (LEC), "Independent Study- (IS), 'Practicum" (PRAC), "Laboratory" (LAB)

                        *Hybrid" (HYBD),
Research (RSCH),                         "Serninat'' (SEM) v. "Online" (ONL).



                                                     4
               Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 5 of 20




         20.   UVM also promises    a unique   leaming and living environment:r


                     Whds it like here? ll'e an intimate ard diverse community of
                     thinkers and doere. lfs a bustling campus with something
                     always going on. lt's an oudoor paradise located in one of
                     funerica's best collego torvns. Al WM, lre'rB balanc.d in mind,
                     body and splrit baoauss UVM students seek out opportunit'res
                     for work, service and play.




V.       In Response to COVD-l9, IMVI Gets It Half Righfi Studetrts Are Required or
         Encouraged to Leave Campus, but IIVM Does Not Provide Them with an Adequrte
         Refund of Partial Tuition, on-Campus Housing Meals and Fees

         21. Beginning    in   January   of 2020, COVID-I9      began presenting American cities and

universities with an unprccedented, modem-day challenge: maintaining the fabric of our eoonomy

and communities while protecting American lives.

         2z.laMarch 2020, several U.S. cities,       stat€s, and municipalities began calling for social

distancing to slow the spread of COVID-l9. Eventually, some cities, states, and municipalities

ordeted citizens and residents to "shelter-at-home," effectively requiring them to stay home, other

than to receive essential services.

         23. At   lM,    spring break for 2020 was from March 8th through l2ttL such that most

students were no longer on campus, but expecting to        retum. On March l ltlU LIVM announced it

would be shifting to remote leaming staring Wednesday, March 18th, and encouraged shrdents not

to retum to residence halls. The announcement stated that'lhe university will remain open."

         24. On March 23rd,      UVM announced that remote instruction would continue for the

remainder of the Spring s€mester and that "[u]ndergraduate students who currently r€side on

campus in the residence halls, as well as nonJocal students who live off-campus, should retum to



I
    https://www.uvm.edu/campusJife
             Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 6 of 20



their homes." It also announced a $ I ,000 housing credit to student who could leave their residence

halls by March 30ttr.

           25.   UVM has retained the value of payments made by Plaintiffs and the other            Class

members for tuition for live in-person instruction, on-campus housing, meals and fees, while

failing to provide the services for which those fees wete paid.

           26. While the UVM Terms and Conditions for the Housing and Meal Plan Contact states

that the University may t€rmin&te the contract     "[i]n the event of calamity or caiastrophe t]at would

make continued operation of student housing infeasible, such as an influenza pandemic," the         right

to suspend performance under the contract does not equate to the right to keep unused fees.

           27. Alrd while the UVM Temls and Conditions for the Housing and Meal Plan Contrast

states that room and meal plan fees      will not be refunded in the event of a'\ridespread pandemic

flU'that provision is applicable only "[i]n       the event that the University of Vermont closes..."

IJVM has not closed:


     B.
     Ir th€ eveat that the University of Vermont closes &re to a           or catastrophe bel/otrd its
     conrol ttat would oake continued operation ofstudent housing iafeasible, such as a natural
     disaster, a national seqrity threat, or widcspread pandemic flu, roo,m ad meal plao fees will not
     be refundcd.



           28. Class members bave demanded the retum of the unused amounts of funds paid for

tuitiorl for on-campus housing, for     meals and for fees, through a number ofchannels, while     UVM

has   al   ts slsar i1s policy that it will not retum any tuition or fees, and will only provide a minimal

credit (not a firll retum of the pro-rated, unused amounts) for housing and an inadequate future

credit for meals.

           29. T'lu'o"gh this lawsuit, Plaintiffs seeks-for themselves and the other Class members-

a   partial refund of tuition representing the difference in value of live in-person instruction versus


                                                     6
              Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 7 of 20



online distance leaming, as well as the retum ofthe unused portion ofon-campus housing costs in

UVM residence halls and other housing proportionate to the amount of time that remained in the

Spring 2020 sernester when students needed to move out oftheir on-campus housing, along with

a   firll refund of the unused portion ofeach meal contract and a refund ofa prorated     share   offees.

         A.    Defendant Failed to Refund Partial Tuition: The Difrerence in Value of
               Online Education vs. Live In-Perron fnstruction in Brick and Mortar
               Classrooms

         30.   IrVM   students were not offered a partial refrmd of tuition representing the value   ofthe

portion of the academic year that they were forced to use online distance leaming platforms in lieu

of live in-person instruction in brick and mortar classrooms.

         31. Studies have shown that students do not perform as well in an online setting such that

their grades, as well as their perforrnance in future classes are negatively affected.

         32. While Plaintitrs and Class mernbers acknowledge Defendants' efforts            to continue
delivering their education in some format, their learning experiences have been stymied and

disrupted.

         33. Plaintiffs and Class members who paid tuition for live in-person instruction in brick

and mortar classrooms that were forced to use online distanc€ leaming platforms for the remainder

ofthe Spring 2020 semester did not get the flrll benefit ofwhat they bargained for when they paid

tuition for the Spring2020 semester.

         B.    Defendant tr'ailed to Refund Pro-Rated On-Campus Houing Coltg

         34. While social distancing is recommended by healthcare professionals and even the

Center for Disease Control and Prevention C'CDC), the resulting impact to the economy----and

individual families' wallets----cannot be overstated. UVM has not firlly acknowledged that impact

in the policies it has adopted.
            Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 8 of 20




         35. To ttrat end,   IIVM   students were informed that they would receive a $1,000 credit to

their student account so long as they moved out ofresidence halls by a set date.

         C. Defendant Failed to Refund Pro-Rated Meel              Costs

         36. Plaintiffs and Class members, in addition to the price     oftuition, costs   and fees, paid   for

on-campus meals of which they wene not adequately refunded. After            IIVM   was effectively closed

and students were asked to leave,      IIVM   students   -   including the Plaintiffs and Class memb€rs      -
lost access to the food being served on campus. IJVM has failed to adequately reimburse students

with   a refund   of the amounts paid (on a pro-rated basis) for meals.

         D. Defendant      X'ailed to Refund Other Fees

         37. Aside from the woefrrlly insufficient   'telief'provided to Plaintiffs    and Class members

for their on-carnpus housing costs, IIVM failed to offer students a refund of any of the fees they

paid for the semester tlat were unused or for which they had not received a benefit.

         38, Examples of such fees are the comprehensive fees and parking fees,

         39. This is so even though most IJVM buildings were closed, and all student activities were

canceled for the remainder of the Spring 2020 semester.

                             CLASS REPRESENTATION ALLEGATIONS

         40. Plaintiffs bring this action as a class action, pusuant to the Federal Rules of Civil

Procedure under Rule 23, individually on behalf of the proposed classes ('Classes") enumerated

in paragraph 48, under Class Definitions.

         41. Class Definitions. Plaintiffs bring this case individually          for   damages, including

equitable relief and disgorgemen! on behalf of four Classes, defured as:

         Tuition Class: All people who paid tuition for or on behalf of students emolled in classes
         at UVM for the Spring 2020 semester who were denied live in-person instuction and
         forced to use online distance leaming platforms for the last quarter of the 2019-202O
         academic year.
           Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 9 of 20




        On-Campus Housing Class: All people who paid the costs of on-campus housing for or
        on behalf of students enrolled in classes at UVM for the Spring 2020 semester who moved
        out of their on-campus housing prior to the completion of that semester because of l-IVM's
        policies and announcernents related to COVID-l9 (the "On-Campus Housing Class').

        Meals Clirss: All the people who paid costs for meals and on-campul dining at UVM for
        the Spring 2020 semester (the "Meal Class").

        f,'ee Class:AIl people who paid fees for or on behalf of students enrolled in classes at UVM
        for the Spring 2020 semester (the "Fee Class').

        42. Excluded from the Classes are UVM, the Board of Trustees, and any of their respective

members, affrliates, parents, subsidiaries, ofEcers, directors, employees successom, or assigns, the

judicial officers, and their immediate family members; and Court staff        assigrred   to this   case.

Plaintitrs reserves the right to modiff or amend the Class definitions, as appropriate, during the

course of this litigation.

        43. This action has been brought and may properly be maintained on behalf ofthe Classes

proposed herein under the criteria of Federal Rule of Civil Procedure, Rule 23 ('F.RC.P. Rule

23").

        44. Numerosity       -   F.RC.P. Rutc 23(a)(1) The members of each of the Classes are so

numerous and geogra.phically dispersed that individual joinder           of all   Class members is

impracticable. The precise number         of Class members is unknown to Plaintiffs but may be

ascertained by   IIVM's records.     Class members may be notified of the pendenry of this action by

recognized, Court-approved notice dissemination methods, which may include U.S. Mail,

electonic mail, Intemet postings, and/or published notice.

        45. Commonality and Predominance           - F.RC.P, Rule 23(a)(2) and (b)(3) This action
involves questions oflaw and fact common to the Classes, which predominate over any individual

questions, including:

            a)   Whether Defendants engaged in the conduct alleged herein;
Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 10 of 20




 b) Whether there is a difference in value between online distance leaming and live

      in-person instuction;

 c)   Whether Defendants breached their contracts with Plaintiffs and the other Tuition

      Class members by retaining the portion of their tuition representing the difference

      between the value of one half a semester of online distance leaming and one       half

      a semester of   live in-person instruction in brick and mortar classrooms;

 d)   Whettrer Defendants were unjusfly enriched by retaining tuition payments            of

      Plaintiffs and the Tuition Class representing the difference in value of one half a

      semester   of online distance leaming and one balf a     semester   of live in-person

      instuction in brick and mortar clas$ooms;

 e)   Whether Defendants breached its contracts with Plaintiffs and the other members

      of the On-Campus Housing Class who entered into housing agreements by not

      refunding them a frrll pro-rated amount oftheir housing expenses when     a   pandemic

      prcvented them (or the students on whose behalfthey paid) from continuing to live

      on campus safely;

      Whether Defendants were unjustly enriched by retaining payments of Plainffis

      and the other On-Campus Housing Class members while they (or the students on

      whose behalfthey paid) moved out of their on-campus housing;

 c) Whether Defendants breached its contacts with Plaintiffs      and the other Meal Class

      members by retaining costs for food and on-oamprs dining without p,roviding

      those services which the costs were intended to cover;




                                        10
         Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 11 of 20




           h)   Whether Defendants were unjustly enriched by retaining costs ofPlaintiffs and the

                other Meal Class members without providing the food and on-campus dining

                options which those costs were intended to cover;

                Whether Defendants breached its contracts with Plaintiffs and the other Fee Class

                members by retaining fees without providing the services which the fees were

                intended to cover;

                Whether Defendants were unjustly emiched by rctaining fees of Plaintiffs and the

                other Fee Class members without providing the services which the fees were

                intended to cover;

           k) Whether certification of any or all On-Campus Housing Class, Meal Class, Fee

                Class and/or Tuition Class is appropriate under F.R.C.P. Rule 23;

                Whether Class members are entitled to declaratory, equitable, or injunctive relief,

                an&or otler relief; and

           m)   The amount and nature of relief to be awarded to Plaintiffs and the other Class

                members.

       46. Typtcality   - F.R.C.P.   Rule 23(a)(3) Plaintiffs' claims are typioal of the other Class

members' claims because Plaintiffs and the other Class members paid for tuitioq housing, meals,

fees and certain other costs associated with the Spring 2020 semester at UVM but were not

provided the services that those fees and costs were meant to cover. Plaintiffs and the other Class

members suffered damages-namely, the loss of their payments---€s a direct and proximate result

of the same wrongful conduct in which IJVM engaged. Plaintiffs' claims arise from the same

practices and course of conduct that give rise to the other Class members' claims.




                                                  t1
             Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 12 of 20




         47. Adequacy of Representation        -   X'.RC.P. Rule 23(a)(4) Plaintitrs is an adequate Class

representative because his interests do not conflict with the interests of the other Class membe$

who he seeks to repr€sent, Plaintiffs has r€tained counsel competent and experienced in complex

class action litigation, and Plaintiffs intends to prosecute this action vigorously. Class members'

interests   will   be fairly and adequately protected by Plaintiffs and his counsel.

         48. Superiority of Adjudication as a Class Action          - F.RC.P.     RuIe 23(b)(3) Because       of

the aforementioned, and in an effort to preservejudicial economy, this case         will   be best maintained

as a Class    Action, which is superior to other methods of individual adjudication of claims.

         49. Certification of Specific Issues        - F.RC,P. Rule 23(c)(4)      To the extent that a class

does not meet the requirements of Rules            23b)Q) or (b)(3), Plaintiffs   seeks the certification     of

issues that   will drive the litigation toward resolution.

         I)echratory and Injunctive Relief          -   F.RC.P. Rule 23(b)(2)   LM     has acted or refused

         to act on grounds generally applicable to Plaintiffs and the other Class members, thereby

         making appropriate final injunctive relief and declaratory relief, as described below, with

         rcspect to the Class members as a whole.

                                       COIINT I: Brtach of Contact
                           (Plaintifrs and Other Members of the Tuition Class)

         50. Plaintitrs reallege and incorporate by reference all preceding paragraphs as          if fully   set

forth herein.

         51. Plaintiffs bring this claim individually and on behalf of other mernbers of the Tuition

Class.

         52. Plaintiffs and the Tuition Class entered into contacts with        IJVM which provided that

Plaintiffs and other members of the Tuition Class would pay tuition for or on behalf of students,

and in exchange       IIVM would provide live in-person instruction in a brick      and mortar classroom.



                                                         12
          Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 13 of 20




       53. Plaintiffs and other members of the Tuition Class flrlfilled their end of the bargain when

they paid tuition for the Spring 2020 semester either out-of-pocket or by using student loan

financing.

       54.   IrVM breached the contract and the implied covenant of good faith and fair dealing

with Plaintiffs and the Tuition Class by moving the remainder of the Spring 2020 sertester to

online distance leaming platforms.

       55, UVM retained tuition monies paid by Plaintiffs and othcr members ofthe Tuition Class,

without providing them with the benefit of their bargain.

       56. Plaintiffs and other members of the Tuition Class have been damaged in that they have

been deprived of the value of the services the tuition was intended to cover        -   live in-person

instruction in brick and mortar classrcoms   -   while IJVM retained those fees. Plaintiffs and other

members of the Tuition Class were entitled to an equitable remedy       - here: disgorgement     of the

difference betw€en the value ofone halfa semester ofontine leaming versus the value ofone half

a semester   of live in-person instruction in brick and mortar classrooms.


                                 COIINT II: Breach of Contact
                (PlaintifB and Other Members of the On-Campus Ilousing Class)

        57. Plaintiffs reallege and incorporate by reference all preceding paragraphs as    if flrlly   set

forth herein.

        58. Plaintiffs bring this claim individually and on behalf of the other members of the On-

Campus Housing Class.

        59. Plaintiffs and other members of the On-Campus Housing Class entered into contacts

in the form of agreements with UVM, which is the direct beneficiary, that provided that Plaintiffs




                                                   l3
            Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 14 of 20




and other mernbers of the On-Campus Housing Class would pay monies and, in exchange,              UVM

would provide housing in      is   residence halls and other campus affiliated-housing.

          60. Ptaintiffs and other mernbers of the On-Campus Housing Class         fulfilled their end of

the bargain when they paid monies due and owing for their residence hall or other housing for the

semester,

          61.IIVM     breached the contract and the implied covenant of good faith and      fair dealing

with Plaintiffs and the On-Campus Housing Class by failing to provide housing for the entire

semester; accordingly, Plaintiffs and other members          of the On-Campus Housing Class were

entitled to an equitable remedy in the event      ofa breach-here: disgorgernent of the unused days

ofhousing costs already charged.

          62.   WM    has retained monies paid by Plaintiffs and other members of the On-Campus

Housing Class for their Spring 2020 residence hall housing, without providing them the benefit        of

their bargain.

          63.   UVM's performance under the contracts is not excused     because   of COVID-I9 and the

housing agreements provide no such terms excusing performance given nationwide pandemics.

Indeed,   UVM should have firlIy refrmded the pro-rated portion of any unused housing costs, while

I-IVM breached its contract with individuals who paid for on-campus housing. Even ifperformance

was excused or impossible, UVM would nevertheless be required to retum the frrnds received for

services that    will not be provided.

          64. Plaintiffs and other members of the On-Campus Housing Class have been damaged in

that they have been deprived ofthe value they paid for residenc.e hall housing while      IIVM retained

that value.




                                                      t4
          Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 15 of 20




                                 CO[INT III: Breach of Contact
                   @laintiffs and Other Members of the Meel and       X'ee Classes)


        65. Plaintiffs reallege and incorporate by reference all preceding paragraphs as   if fully   set

forth her€in.

        66. Plaintilfs bring this claim individually and on behalf of the other members of the Meal

and Fee Classes.

        67. Plaintiffs, the Meal Class, and the Fee Class entered into contracts with   tlVM, which

provided that Plaintiffs and other members of the Meal and Fee Classes would pay costs for or on

behalf of students, and in exchange, UVM would provide food and services to students.

        68.   WM    breached the contracts and the implied covenant of good faith and fair dealing

when it moved classes online, closed most university buildings, and stopped providing food and

services for which these fees were intended to pay.

        69.   IJVM retained monies paid by Plaintiffs and the other members of the MeaI and Fee

Classes, without providing them the benefit of their bargain.

        70. Plaintitrs and the other members of the Meal and the Fee Classes have been damaged

in that they have been deprived of the value of the services the fees they paid were intended to

cover, while    IIVM retained those   fees. Plaintiffs and other members of the Meal and Fee Classes

were entitled to an equitable remedy     - here: disgorgement   of the pro-rated, unused amounts of

costs already charged and collected.




                                                   t5
            Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 16 of 20




                                  COIINT IV: Unjust Enrichment
                        @laintiffs and Other Members of the Tuition Class)

       71. Plaintiffs reallege and incorporate by reference all preceding paragraphs as if firlly set

forth herein.

        72. Plaintiffs bring   this claim individually and on behalf of the other members of the

Tuition Class and in the altemative to the breach of contract claim brought on behalf of Plaintiffs

and the other members of the     Tuition Class.

        73. IJVM has received and retained a benefit at the expense of Plaintiffs and other members

of the Tuition Class to which it is not entitled. Plaintiffs and other members of the Tuition Class

paid substantial tuition for live in-person instruction in brick and mortar classrooms. Defendant

received the benefit of ttrese funds despite not providing the quality or quantity of the promised

s€rvices.

        74. Accordingly, under the circumstances,      it would be unjust for LIVM to retain monies

paid for tuition for the Spring 2020 semester by Plaintiffs and other members of the Tuition Class.

Equity demands the retum of value of the difference between one half of one semester of

instruction on online disunce leaming platfonns versus one halfofone semester of live in-person

instruction in brick and mortar classrooms.

        75.   IIVM   has been unjusfly enriched by retaining the monies paid by Plaintiffs and other

members of the Tuition Class for live in-person instuction in brick and mortar classrooms without

providing the services for which those monies were paid. Equity requires that lrVM r€tum a

portion of the monies paid in tuition to Plaintiffs and other members of the Tuition Class.




                                                  16
          Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 17 of 20




                                 COIINT V: Unjust Enrichment
                @laintilfs and (Xher Members of the On-Campus Housing Class)

       76. Plaintiffs reallege and incorporate by reference all preceding paragraphs as    if firlly   set

forth herein.

        77. Plaintiffs bring this claim individually and on behalf of the other members of the On-

Campus Housing Class and in the alternative to the breach of contract claim brought on behalf          of

Plaintiffs and the other members of the On-Campus Housing Class.

        78.   UVM   has received a benefit at the expense of Plaintiffs and other members of the On-

Campus Housing Class to which it is not entitled. Plaintiffs and other members of the On-Campus

Housing Class paid for housing. Defendant received the benefit of these funds despite not

providing the quality or quantity of the gomised services and without incurring all the costs of

providing such services.

        79. Accordingly, under the ciroumstances, it would be unjust for   IfVM   to retain the unused

monies paid for on-campus housing for the Spring 2020 semester by Plaintiffs and other members

of the On-Campus Housing Class. Equity demands the retum of the pro-rated, unused amounts

paid by Plaintitrs and other members of the On-Campus Housing Class.

        80.   UVM has been unjustly emiched by retaining the monies paid by Plaintiffs and other

members of the On-Campus Housing Class for residence hall housing for the semester while not

providing the housing for which those monies were paid. Equity requires UVM retum the firll pro-

rated unused amounts paid by Plaintiffs and other mernbers of the On-Campus Housing Class              for

their housing expenses.




                                                  t7
          Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 18 of 20




                                  COUNT YI: Unjust Enrichment
                     @laintitrs and Other Members of the Meal and Fee Classes)

        81. Plaintiffs reallege and incorporate by reference all preceding paragraphs as   if flrlly   set

forth herein.

        82. Plaintitrs bring this claim individually and on behalf of the other members of the Meal

and Fee Classes, respectively, and in alternative to the breach of contract claim brought on    behalf

of Plaintiffs and the other members of the Meal and Fee Classes.

        83.   IIVM   has received a benefit at the expense of Plaintiffs and other members of the Meal

and Fee Classes to which       it is not entifled. Plaintiffs   and other members of the Meal and Fee

Classes paid    IIVM for   meals and other services on campus. Defendant received the benefit          of

these funds despite not providing the quality or quantity of the promised services and without

incurring all the costs of providing such services.

        84. Accordingly, under the circumstances, it would be unjust for UVM to rctain the monies

paid for meals and fees for the Spring 2020 semester by Plaintiffs and other members of the Meal

and Fee Classes. Equity demands the retum ofthese amounts paid by Plaintiffs and other mernbers

of the Meal and Fee Classes.

        85. LIVM has been unjusfly enriched by retaining the fees paid by Plaintitrs and the other

mernbers of ttre Fee Class for the semester while not providing the services for which those fees

were intended. Equity requires that       LM      to r€turn the fees paid by Plaintiffs and the other

members of the Fee Class.



                                       REQUEST FOR RELIEF

        86. Plaintiffs, individually and on behalf ofthe other Class members, respectfrrlly requests

that the Court enterjudgment in their favor and against Defendant as follows:




                                                     18
  Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 19 of 20



   a)   Certiffing the Classes as requested herein, designating Plaintiffs as       class

        rcpresentative, and appointing the undersigned counsel as Class Counsel;

   b)   Declaring that Defendants are financially responsible for notifting the Class

        members of the pendency of this suit;

   c)   Declaring that Defendants have wrongfirlly kept monies paid for tuition, on-

        campus housing, meals, and fees;

   d)   Requiring that Defendants disgorge amounts wrongfully obtained for on-carnpus

        tuition, on-campus housing, meals and fees.

   e)   Awarding injunctive relief as permitted by law or equity, including enjoining

        Defendants from retaining the pro-rated, unused monies paid for tuition, on-

        campus housing, meals and fees;

   D Awarding Plaintiffs' reasonable attomey's fees, costs and expenses;
   g) Awarding pre- and post-judgment inter€st on any amounts awarded; and
   h) Awarding such other and further relief as may be just and proper.


                        DEMAI\D T'ORJURYTRIAL

87. The Plaintiffs demands a hial by   jury of all claims   so   tiable by right.




                                          19
   Case 2:20-cv-00061-jmc Document 1 Filed 04/21/20 Page 20 of 20



Dated: April 20,2020

                                     Ice Legal P.A.
                                     Attomey for Plaintiffs
                                     20 Portsmouth Ave. Suite l, No. 225
                                     Stratham,   NH 03885
                                     Telephone (603) 242-1503
                                     tom.ice@icelegal.com
                                     ariane.ice@icelegal.com
                                     service@icelegal.com




                                            ARJANE ICE




                                20
